Citation Nr: 0924858	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-10 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
corneal scar of the right eye, with diabetic retinopathy of 
bilateral eyes.  

2.  Entitlement to service connection for the residuals of a 
head injury.  

(The issue of whether a decision of the Board of Veterans' 
Appeals promulgated on September 11, 1968, should be revised 
or reversed on the basis of clear and unmistakable error, is 
the subject of a separate appellate decision.)   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to August 
1946 and from May 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the Veteran's substantive appeal 
(VA Form 9), he requested a hearing at the RO before a 
Veterans Law Judge.  Given the foregoing, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO must schedule the Veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claims 
for whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
corneal scar of the right eye, with 
diabetic retinopathy of bilateral eyes; 
and his claim for entitlement to service 
connection for the residuals of a head 
injury.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

